Holmes, J.,
dissenting. Cases dealing with the review of trial court orders relating to the divestiture of parental rights are extremely difficult ones. However, where the facts reasonably support the trial court in its action, I am readily inclined to support that court’s determination. Here, I believe the facts would accordingly support such decision.
A review of the record in this case reveals that Melissa was alone with appellant’s representative on only one occasion, the afternoon of July 1, 1988. From that date forward, all contacts with appellant’s representative were between Melissa’s mother individually, or Melissa and her mother together.
First, sometime over the 4th of July weekend, Melissa’s mother telephoned appellant’s offices and told them Melissa would keep the child. On July 5, appellant’s representative telephoned Melissa’s mother, with Melissa consenting and present. On July 7, Melissa’s mother phoned appellant’s representative to advise that Melissa was extremely upset. Later that day, Melissa and her mother met with appellant’s representative and signed the surrender documents. Finally, on July 8, Melissa and her mother met with appellant’s representative for the surrender of the child. Both Melissa and her mother then appeared before the trial court for the surrender hearing. The court emphasized to both of them that the surrender of the child would be irrevocable, saying:
“Well, Melissa and mother both let me impress on you, this is a final matter * * *. I will shortly put a time on this Entry like eight-forty or something like that today. It’s all over as of that date. There is no appeal time or any time to reflect or change your mind or make a different decision. * * * Do, do you understand that, Melissa? I wouldn’t want to mislead you. * * * And once that you sign this surrender, of course, you know that all *170control of your child will go to Knox County Children Services. He will be placed for adoption. You’ll have no consultation or input on where that will be, how that will be, what type of home, what type of religion, what type of school the child will go to. All of that will pass from you to the new adoptive parents, you realize that? All right. * *
The court continued by further explaining to Melissa the effect of her decision, and then approved the surrender. Appellant’s counsel then suggested that Melissa’s mother also sign the permanent surrender agreement as Melissa’s guardian-representative, which she did, verifying her permission for Melissa’s surrender of the child.
The majority, conceding that appellant’s conduct did not constitute duress, grounds its finding of undue influence solely on the fact that Melissa was a minor, single, and unrepresented by counsel. It is well-established in making any such finding that a court should consider “the characteristics of the person affected, including the age, sex, state of health, mental capacity, relation of the parties and all attendant circumstances.” (Emphasis added.) Tallmadge v. Robinson (1952), 158 Ohio St. 333, 340, 49 O.O. 206, 209,109 N.E. 2d 496, 500. The majority, and the court of appeals which rested its grant of habeas corpus relief solely on the rather incomplete stipulation of facts, have failed to consider the presence of Melissa’s mother — a married adult homemaker, licensed real estate salesperson and mother of four — throughout her daughter’s dealings with appellant.
At no time prior to the surrender of Melissa’s child did appellee seek the representation of an attorney. Melissa’s mother was present when appellant’s representative read aloud the “Affidavit of Caseworker and Ac-knowledgement of Natural Parent(s),” which clearly explains the right to seek and consult legal counsel prior to the permanent surrender of the child. This affidavit was acknowledged by Melissa in the presence of her mother. The mother was present with Melissa when the trial judge carefully and thoroughly explained the finality of her decision. With the assurances of both Melissa and her mother that they understood the effect of the permanent surrender of the child, the court approved Melissa’s decision.
The issues and implications placed before us in this case are difficult, and the rule of finality embodied in the adoption statutes is often harsh. But not without reason; for once the decision to permanently surrender a child is made, two additional persons enter the child’s life — the adoptive parents, whose rights and interests are fraught with emotions equal to those of the natural parent or parents. By today’s decision, these adoptive parents are left to deal with the loss of the child. Because I believe the majority, in reaching its finding of undue influence, has erroneously failed to consider the presence of Melissa’s mother throughout, as well as the careful admonition of the trial court to them both, thus making a bad situation unnecessarily worse, I must respectfully dissent.